Citation Nr: 1828493	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  10-48 912	)	DATE
		)
		)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for left shoulder disability.   

2.  Entitlement to an evaluation in excess of 20 percent for right shoulder disability. 

3.  Entitlement to an initial evaluation in excess of 10 percent for chondromalacia of the left knee, status post partial meniscectomy. 

4.  Entitlement to a higher evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling. 

5.   Entitlement to a higher evaluation for vertebral fracture, currently evaluated as 20 percent disabling.

6.   Entitlement to a higher evaluation for diabetes mellitus type II (diabetes), currently evaluated as 20 percent disabling.

7.  Entitlement to service connection for residuals of left scaphoid fracture (claimed as a left hand and wrist injury). 

8.   Entitlement to a total disability rating based on individual unemployability (TDIU) prior to July 30, 2014.

9.   Entitlement to a TDIU from July 30, 2014.


REPRESENTATION

Appellant (Veteran) represented by:	Tennessee Department of 
	Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1969 to May 1981.  He was also a member of the Tennessee Army National Guard (ARNG), with a period of active duty from July 2007 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which in pertinent part denied service connection for left hand/wrist disability, granted service connection for left shoulder and left knee disabilities, denied an increased rating claim for right shoulder disability, and denied entitlement to a TDIU.

In June 2012, the Veteran testified at a videoconference hearing convened at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is included in the claims file and has been reviewed.  

In September 2014, the Board granted a claim to reopen service connection for left hand/wrist disability, and remanded for additional development the underlying claim along with the claims for higher ratings for knee and shoulder disabilities, and the claim for a TDIU.  The case is again before the Board for appellate review.  The Board finds that there has been substantial compliance with its remand directives pertaining to the appeal, with the exception of the service connection claim for left hand/wrist disability.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

The service connection claim for left hand/wrist disability, along with the claim to a TDIU prior to July 30, 2014, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

Medical findings detailed in an October 2017 VA compensation examination report addressing left knee disability raise the issue of whether a separate disability rating is warranted under Diagnostic Code 5259 for residuals of meniscus injury and surgery.  See 38 C.F.R. § 4.71a (2017).  As the issue has not been adjudicated by the AOJ, the issue is not before the Board.  As such, the issue is referred to the AOJ for appropriate development.  See Lyles v. Shulkin, 29 Vet. App. 107, 121 (2017) (holding that compensation awarded for limitation of motion pursuant to Diagnostic Codes 5261-60 does not necessarily address symptomatology related to meniscus disorder compensated under Diagnostic Codes 5258 and 5259).

FINDINGS OF FACT

1.  The Veteran is right hand dominant. 

2.  Throughout the appeal period, the Veteran has had pain free range of motion in his left shoulder at or beyond shoulder level. 

3.  Throughout the appeal period, the Veteran has had pain free range of motion in his right shoulder at or beyond shoulder level. 

4.  Throughout the appeal period, the evidence indicates left knee flexion beyond 30 degrees, extension beyond 15 degrees, and an absence of effusion into the left knee joint caused by meniscus disability.   

5.  The Veteran did not file a valid notice of disagreement (NOD) with regard to the disability rating assigned for PTSD, which was certified by the AOJ in February 2018.    

6.  The Veteran did not file a valid NOD with regard to the disability rating assigned for lumbar vertebral fracture, which was certified by the AOJ in February 2018.    

7.  The Veteran did not file a valid NOD with regard to the disability rating assigned for diabetes, which was certified by the AOJ in February 2018.    

8.  Since July 30, 2014, the Veteran has been rated as 100 percent disabled due to service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent, for service-connected left shoulder disability, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2017).

2.  The criteria for a rating in excess of 20 percent, for service-connected right shoulder disability, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2017).

3.  The criteria for an initial rating in excess of 10 percent, for service-connected left knee disability, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5256-63 (2017). 

4.  The issue of entitlement to an increased rating for PTSD is not justiciable.  
38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.200, 20.201 (2017). 

5.  The issue of entitlement to an increased rating for lumbar vertebral fracture is not justiciable.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.200, 20.201 (2017).

6.  The issue of entitlement to an increased rating for diabetes is not justiciable.  
38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.200, 20.201 (2017).

7.  The issue of entitlement to a TDIU since July 30, 2014 is moot.  38 U.S.C. 
§§ 7104, 7105 (2012); 38 C.F.R. §§ 4.14, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claims.  The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs), VA and private treatment records and reports, and medical evidence from the Social Security Administration (SSA), have been obtained.  Moreover, the Veteran underwent VA examination during the appeal period, the reports of which are adequate to evaluate the claims decided below.       

VA afforded the Veteran the opportunity to give testimony before the Board in a June 2012 hearing.  The VLJ who conducts a hearing must fulfill two duties under 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In the hearing, the VLJ noted the appellate issues decided herein and ensured clarification regarding the evidence that would support the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Board finds that further action is unnecessary under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issues below.

II.  The Claims for Higher Disability Ratings

The Veteran claims that higher disability ratings are warranted for service-connected left knee and bilateral shoulder disabilities.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  "Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must consider the extent that a veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when symptoms are most prevalent ("flare-ups") due to the extent of pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), Correia v. McDonald, 28 Vet. App. 158 (2016), Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.7.  In rating disabilities, VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  In such cases, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability.  Id.  

The Board will address the issues separately below.   

      Shoulders 

The Veteran has been service connected for right shoulder disability since June 2003.  In October 2009, he filed a claim for increased rating for the disorder, which was then rated as 10 percent disabled.  In October 2009, he also claimed service connection for left shoulder disability.  In the December 2009 rating decision on appeal, the RO denied the increased rating claim for right shoulder disability, but granted service connection for left shoulder disability, and assigned an initial rating of 10 percent.  During the pendency of the appeal, in a November 2017 rating decision, the RO assigned 20 percent disability ratings for each disability.  The RO assigned an effective date for the increased ratings of September 14, 2009, which is the day following the Veteran's discharge from active duty.  The Veteran continues to seek higher ratings during the appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  As such, in the decision below, the Board will consider whether disability ratings in excess of 20 percent have been warranted at any time from September 14, 2009.  See 38 C.F.R. § 3.400 (2017).   

Disabilities of the shoulder are rated under Diagnostic Code (DC) 5200 through DC 5203 of 38 C.F.R. § 4.71a.  Under DC 5200 ankylosis is rated.  Ankylosis is defined as "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint[.]"  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Under DCs 5202 and 5203, nonunion, malunion, or dislocation involving the humerus and clavicle or scapula are addressed.  As the evidence does not indicate ankylosis, nonunion, malunion, or dislocation, these DCs will not be addressed further.  

The RO has rated the Veteran's shoulder disability under DC 5201.  Under DC 5201, limitation of motion of the arm/shoulder is rated.  Normal range of motion in the shoulder is from 0 to 180 degrees of forward elevation (flexion) of the arm, 0 to 180 degrees of shoulder abduction using the arm, and 90 degrees internal and external rotation of the shoulder and arm.  38 C.F.R. § 4.71a, Plate I.  As each shoulder disability has been rated as at least 20 percent disabled during the appeal period, the Board will address the criteria for a higher rating.  For the major side, which in this case is the right side, a 30 percent rating is warranted for limitation of motion to midway between side and shoulder level.  For the minor side, which in this case is the left side, a 30 percent rating is warranted for limitation of motion of the arm to 25 degrees from the side.  The Board also notes that a 40 percent rating is warranted for the major side with limitation of motion of the arm to 25 degrees from side.  See 38 C.F.R. § 4.71a, DC 5201.  

The Board also notes the relevance here of DC 5010.  The RO rated the right shoulder disability using the hyphenated DC 5010-5201.  Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2017).  Diagnostic Code 5010 provides that arthritis due to trauma is to be evaluated as degenerative arthritis pursuant to DC 5003.  Diagnostic Code 5003 provides that degenerative arthritis substantiated by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When limitation of motion is noncompensable under the appropriate diagnostic codes, a 10 percent rating is warranted for each major joint or group of minor joints affected by limitation of motion.  See 38 C.F.R. § 4.71a, DCs 5003, 5010.  As the Veteran's limited motion has been rated compensably during the appeal period, DCs 5003 and 5010 will not lead to a higher rating here.  

The evidence in this matter consists of VA and private treatment records, VA examination reports dated in November 2009 and October 2017, and the Veteran's lay assertions during the June 2012 Board hearing.  This evidence indicates that the Veteran's bilateral arm motion has been to at least shoulder level throughout the appeal period.  

The November 2009 VA report noted the Veteran's complaints of pain and limitation, and his complaints of experiencing increased symptoms during flare ups.  On examination, the examiner noted bilateral tenderness to palpation near the Veteran's acromioclavicular joints, and along his biceps tendons.  The examiner noted a bilateral positive Speed's test indicating bicep tendon disability.  Nevertheless, on range of motion testing, the examiner found in the left shoulder approximately 0-150 degrees of abduction, 0-160 degrees of forward flexion, and 0-90 degrees of external and internal rotation.  In the right shoulder, the examiner found 0-120 degrees of abduction, 0-150 degrees of forward flexion, and 0-90 degrees of external and internal rotation.  The examiner indicated pain with the last 10 degrees of each of the arcs of motion.  The examiner stated that the range of motion was the same for both active and passive motion, and indicated "no alteration in pain or arc of motion" after three repetitions.   The examiner found no instability of the shoulder joints, and noted full and normal muscle strength of 5/5 on supraspinatus, infraspinatus, and subscapularis testing without evidence of atrophy.  The examiner diagnosed in each shoulder residual pain status post distal clavicle excision with bicipital tendonitis.

The October 2017 VA examiner noted the Veteran as right hand dominant.  The examiner noted the Veteran's complaints of pain, stiffness, and limitation of motion.  The examiner noted the Veteran's prior shoulder injuries during service and subsequent arthroscopic surgeries involving clavicle excision.  The examiner indicated that the Veteran reported that he did not experience flare ups related to the disorders.  On range of motion testing, the examiner found in the right shoulder flexion of 0 to 150 degrees, abduction of 0 to 150 degrees, and internal and external rotation of 0 to 90 degrees each.  In the left shoulder, the examiner found flexion of 0 to 140 degrees, abduction of 0 to 140 degrees, and internal and external rotation of 0 to 90 degrees each.  For each shoulder, the examiner noted no additional limitations following repetitive use testing, noted no pain on motion, found no pain with weight bearing, noted no crepitus, and found no localized pain on palpation.  Further, the examiner found full and normal muscle strength of 5/5 without evidence of muscle atrophy.  Further, the examiner found no ankylosis, rotator cuff disability, or instability.   

In addition to reviewing the VA reports detailed above, the Board has reviewed VA and private treatment records.  These records note complaints of bilateral shoulder pain, but do not indicate limited motion that would support the assignment of a higher rating here.  The Board has particularly evaluated findings noted in a January 2013 VA treatment record and in an October 2014 private treatment record.  The VA record pertains to findings regarding the left shoulder by a physical therapist.  Diagnoses of left shoulder rotator cuff tear, partial, as well as partial biceps longitudinal split type tear are noted.  Further, the record notes significantly limited internal and external rotation of L5 and 10 degrees, respectively.  Nevertheless, the record indicates that the Veteran could forward flex and abduct his left arm to 90 degrees and beyond, and that he had muscle strength of 4/5 and 5/5.  The October 2014 private record addresses the right shoulder and notes complaints of pain and limited motion.  This record summarizes MRI findings indicating degenerative biceps and high grade subscapular tendinopathy on the right side.  Nevertheless, the record indicates 135 degrees of "forward elevation" in the right shoulder, and notes 110 degrees flexion and 80 degrees abduction.  This latter abduction finding indicates motion limited on the right side to less than shoulder level.  However, it is not evidence of motion limited to midway between the side and shoulder level (i.e., 45 degrees).  Thus, this finding of 80 degrees abduction is not evidence that would support the assignment of a 30 percent rating for the Veteran's right (major) side.  See 38 C.F.R. § 4.71a, DC 5201.  

In light of the distal clavicle excision the Veteran underwent for each shoulder disorder, the Board considered whether a higher rating would be warranted here under DC 5203, which addresses disability of the clavicle and scapula.  However, 20 percent is the highest rating authorized under this DC so it is not the potential source for a higher rating here.  

In sum, the preponderance of the medical evidence dated throughout the appeal period indicates pain-free motion in each shoulder to at least shoulder level, with the exception of the isolated finding of 80 degrees abduction in October 2014.  The evidence has not indicated that the Veteran has experienced flare ups that significantly limit motion, or that his motion is diminished by active or weight bearing range of motion.  See 38 C.F.R. § 4.59 (2017); see also Correia, Deluca, and Mitchell, supra.  As such, the next-highest ratings have not been warranted.  On the right side, the evidence has not indicated limitation of motion to midway between the side and shoulder level and, on the left side, the evidence has not indicated limitation of motion of the arm to 25 degrees from the side.  See 38 C.F.R. § 4.71a, DC 5201.  Ratings in excess of 20 percent are therefore unwarranted.

	Left Knee

The Veteran filed an original claim of service connection for left knee disability in September 2009.  In the December 2009 rating decision on appeal, the RO granted service connection and assigned an initial rating of 10 percent effective September 14, 2009, the day following the Veteran's discharge from active duty.  In the decision below, the Board will consider whether a disability rating in excess of 10 percent has been warranted at any time from September 14, 2009, the day following the Veteran's discharge from active duty.  See 38 C.F.R. § 3.400 (2017).   

Knee disabilities are rated under DCs 5256 through 5263 of 38 C.F.R. § 4.71a.  Diagnostic Code 5256 addresses ankylosis of the knee.  Diagnostic Code 5257 addresses recurrent subluxation or lateral instability.  Diagnostic Code 5258 addresses dislocated semilunar cartilage in the knee manifested by frequent episodes of "locking," pain, and effusion into the joint.  Diagnostic Code 5259 addresses symptomatic residuals related to removal of semilunar cartilage.  Diagnostic Codes 5260 addresses limitation of motion on flexion while DC 5261 addresses limitation of motion on extension.  Diagnostic Code 5262 addresses impairment of the tibia and fibula from malunion or nonunion.  And Diagnostic Code 5263 addresses genu recurvatum.  See 38 C.F.R. § 4.71a.  

In the September 2009 rating decision, the RO service connected left knee chondromalacia and left knee meniscus disability, and rated the Veteran's disability based on limitation of motion under the hyphenated DC 5010-5260.  38 C.F.R. 
§ 4.27 (2017).  As with the Veteran's shoulder disability discussed above, limited motion in the left knee has been rated compensably during the appeal period so DC 5010 will not lead to a higher rating here.  In the decision below, the Board will review DCs 5261 and 5258 in addition to DC 5260 because each provides for a rating in excess of the assigned 10 percent rating, and each addresses the Veteran's service-connected disability - DC 5261 addresses limited extension while DC 5258 addresses meniscus disability.      

Normal range of motion in the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II (2017).  The next-highest rating of 20 percent is warranted under DC 5260 for flexion limited to 30 degrees.  Under DC 5261, the next-highest rating of 20 percent is warranted for extension limited to 15 degrees.  Further, under DC 5258, a 20 percent rating is warranted for frequent episodes of "locking," pain, and effusion into the joint.  See 38 C.F.R. § 4.71a.  

The evidence in this matter consists of VA and private treatment records, VA examination reports dated in November 2009 and October 2017, and the Veteran's lay assertions during the June 2012 Board hearing.  This evidence indicates that a rating in excess of 10 percent has not been warranted during the appeal period.    

The November 2009 VA examiner noted the Veteran's complaints of pain and limited motion and occasional flare ups of pain caused by weight bearing.  The examiner noted that the Veteran injured his left knee during service as the result of a fall and underwent subsequent partial lateral meniscectomy.  On examination, the examiner noted 0 degrees extension to 110 degrees flexion, with onset of pain beyond 110 degrees.  The examiner noted the same range of motion on active and passive testing, and found no additional pain or limitations after repetitive use testing.  The examiner also noted the knee as stable.  The examiner did note tenderness to palpation at the anterior medial aspect of the joint line and along the patellar tendon.  Further, the examiner noted minimal crepitus on range of motion testing.  With regard to the meniscus, the examiner noted "mild" pain during McMurray's testing.  The examiner diagnosed the Veteran with residual left knee pain status post partial lateral meniscectomy with development of mild osteoarthritis.

The October 2017 VA examiner detailed the Veteran's history of meniscal injury and subsequent surgery, and noted the Veteran's complaints of pain and locking, and of limited motion.  The examiner noted x-ray evidence of degenerative arthritis in the left knee joint.  The Veteran denied experiencing flare ups, however.  On range of motion testing, the examiner noted 0 degrees extension to 90 degrees flexion on active and passive motion, without evidence of pain on motion or pain with weight bearing, and without any additional limitation following repetitive use testing.  The examiner noted no crepitus on motion and no tenderness on palpation.  The examiner noted full and normal muscle strength of 5/5 without evidence of atrophy.  The examiner found no evidence of ankylosis or of instability.  With regard to the meniscus, the examiner found that the meniscal tear injury and surgical repair cause frequent episodes of joint "locking" and frequent episodes of joint pain.  But the examiner also found that the Veteran did not experience effusion related to the meniscus disability.        

In addition to reviewing the VA reports detailed above, the Board has reviewed VA and private treatment records.  These records note complaints of knee pain, but do not indicate specific range of motion measurements regarding extension and flexion, and do not address whether the Veteran experiences effusion into his joint as the result of meniscus disability.  See 38 C.F.R. § 4.71a, DC 5258, 5260-61.  

The VA reports addressing left knee disability did not specify the degree of impairment during a flare up.  See Correia, Deluca, and Mitchell, supra.  Nonetheless, the reports consistently indicate that the Veteran has had full and normal muscle strength in the left leg without evidence of atrophy.  The VA reports also indicate no ankylosis, instability, or subluxation.  This evidence tends to undermine the notion that an occasional flare up (the October 2017 report indicated no flare ups) would impair the Veteran to such an extent that his flexion would be 30 degrees or less, or that his extension would be 15 degrees or higher.  Based on the foregoing, the preponderance of the evidence indicates that a rating in excess of 10 percent has been unwarranted under the DCs addressing range of motion (i.e., DCs 5260 and 5261).  See 38 C.F.R. § 4.7.  Further, the Board finds a 20 percent rating unwarranted under DC 5258 because, although the evidence indicates pain and locking due to meniscus disability, it does not indicate frequent pain, locking, and effusion into the knee joint due to meniscus disability.  38 C.F.R. § 4.71a.  In fact, the October 2017 VA report specifically notes no evidence of effusion.  

In sum, the evidence dated during the appeal period does not indicate that a rating in excess of 10 percent has been warranted for left knee disability.  The evidence does not indicate flexion limited to 30 degrees or extension to 15 degrees, and does not indicate frequent episodes of pain, locking, and effusion into the knee joint.  
38 C.F.R. § 4.71a, DCs 5010, 5258, 5260-61.  Note, however, that a separate disability rating may be warranted here under DC 5259, for symptomatic residuals related to removal of semilunar cartilage.  This issue has been referred to the AOJ in the Introduction section of this decision.  

In assessing the claims for higher ratings here, the Board has considered the Veteran's statements attesting to pain and limited motion in his shoulders and his left knee.  His statements are of probative value because he is competent to offer evidence regarding observable symptomatology such as  symptoms he can see, feel, and sense.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  On the issue of the degree of impairment, however, the medical evidence is more credible.  Indeed, the lay assertions are medically insignificant when compared with the medical findings describing the specific extent of the Veteran's shoulder and knee impairment in relation to criteria noted under the Code.  As the medical evidence is more credible, it is of more probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  In weighing the evidence, the Board finds that this medical evidence preponderates against the Veteran's assertions regarding the severity of his shoulder and left knee disabilities.  

As the preponderance of the evidence is against the claims for higher ratings, the claims must be denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  

III.  Dismissed Claims

In a February 2018 VA Form 8, the AOJ indicated certifications of appeal for increased rating claims for PTSD, lumbar vertebral fracture, and diabetes.  These issues cannot be accepted on appeal, however, because a valid NOD was not filed for the issues.  

A claimant or his/her representative must file a NOD with a determination of the RO within one year from the date that the RO mailed notice of the determination.  38 C.F.R. § 20.302(a).  Absence of a valid NOD deprives the Board of jurisdiction to consider the merits of an appeal.  38 U.S.C. § 7105(c).  Absence of a valid NOD is a jurisdictional bar to appellate consideration.  This defect may not be waived.  See Percy v. Shinseki, 23 Vet. App. 37, 41 (2009) (the language used by Congress in enacting the statute for filing a NOD was "mandatory," indicating a clear intention to foreclose the Board's exercise of jurisdiction over a matter where a NOD had not been filed).  

In a September 2016 rating decision, the AOJ assessed whether increased ratings were due for PTSD, lumbar vertebral fracture, and diabetes.  The Veteran did not file a NOD with the decision.  Further, neither a Statement of the Case (SOC) nor a substantive appeal was issued with regard to the September 2016 rating decision.  In a November 2017 Supplemental SOC (SSOC), the AOJ explained that it certified these issues for appeal because the Veteran stated in December 2015 that these particular disabilities cause him to be unemployable.  Citing the VA Adjudication Procedures Manual (Manual) provision M21-1, Part IV, Subpart ii, Chapter 2, Section F.4.n, the AOJ indicated that these issues must now be addressed on appeal because the TDIU claim has been in appellate status since 2009.  The cited Manual provision indicates the opposite, however.  The provision states that a TDIU claim "will be encompassed" on appeal if increased rating claims are in appellate status, and the evidence indicates that the service-connected disabilities at issue cause unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Further, the Manual specifically states that, in cases such as this one in which a TDIU claim is in appellate status, ratings for service-connected disabilities should not be considered in appellate status unless they have been separately and properly appealed.  See M21-1, IV, ii, 2, F.4.o.  

Thus, notwithstanding the AOJ's February 2018 Certification of Appeal, increased rating claims for PTSD, vertebral fracture, and diabetes are not in appellate status, and are therefore not justiciable.  The Board therefore declines taking jurisdiction of the issues.  38 C.F.R. §§ 20.200, 20.201 (2017).  Inasmuch as the AOJ erroneously certified the issues to the Board, the claims are dismissed.

IV.  TDIU from July 30, 2014

The Veteran's TDIU claim has been in appellate status since September 14, 2009. Since July 30, 2014, he has been rated as 100 percent disabled due to multiple service-connected disabilities.  

A 100-percent rating under the Schedule for Rating Disabilities means that a veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994).  Inasmuch as the Veteran has been rated 100 percent disabled since July 30, 2014, there is no need, and no authority, to otherwise rate the Veteran totally disabled on any other basis.  See Locklear v. Shinseki, 24 Vet. App. 311, 318, note 2 (2011), Herlehy v. Principi, 15 Vet. App. 33, 35 (2001).  Thus, the Veteran's request for a TDIU rating since July 30, 2014 is now moot, and should be dismissed.  
See Aronson v. Brown, 7 Vet.App. 153, 155 (1994).  .  

In dismissing the claim, the Board is mindful of the holding in Bradley v. Peake, 22 Vet. App. 280, 294 (2008), which held that a TDIU rating might benefit a claimant even where a 100 percent schedular rating has been in effect.  See also Buie v. Shinseki, 24 Vet. App. 242, 248 (2010).  For example, special monthly compensation may be awarded in cases where a TDIU has been assigned.  
See M21-1, IV, ii, 2, F.4.h.  
    
Special monthly compensation (SMC) is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C. 
 § 1114; 38 C.F.R. § 3.350.

In this case, the Veteran is not in receipt of a 100 percent rating for any one of his multiple disabilities.  Since July 30, 2014, he has been rated as 70 percent disabled for PTSD, as 50 percent disabled for sleep apnea, as 20 percent disabled for diabetes, and as 20 or 10 percent disabled for multiple disabilities involving the back and extremities.  As such, the schedular requirement for the assignment of SMC under 38 U.S.C. § 1114(s) is not met.  Further, the evidence would not support an assignment of SMC under other provisions of 38 U.S.C. § 1114.  There is no lay or medical evidence indicating that the Veteran is housebound, requires aid and attendance, or that his service-connected disabilities result in loss of use of a limb, blindness or deafness.  38 U.S.C. § 1114; 38 C.F.R. § 3.350.  Indeed, VA treatment records and multiple VA compensation examination reports of record dated from 2009 to 2017 demonstrate that the Veteran is mobile and capable of performing activities of daily living.  

Thus, the potential SMC entitlement discussed in Bradley and Buie does not apply here - consideration of a TDIU after July 30, 2014 would not result in additional benefits.  Based on the foregoing, the claim for a TDIU from July 30, 2014 is, in fact, moot.  




ORDER

Entitlement to a higher initial rating for left shoulder disability is denied.  

Entitlement to an increased rating for right shoulder disability is denied.  

Entitlement to a higher initial rating for left knee disability is denied.  

The issue of entitlement to a higher evaluation for PTSD is dismissed.  

The issue of entitlement to a higher evaluation for vertebral fracture is dismissed. 

The issue of entitlement to a higher evaluation for diabetes is dismissed.  

The issue of entitlement to a TDIU from July 30, 2014 is dismissed as moot.  


REMAND

A remand is warranted for the service connection claim for left hand/wrist disability, and for the claim to a TDIU prior to July 30, 2014.    

Pursuant to the Board's September 2014 remand, the Veteran underwent VA compensation examination into this claim for which reports and opinions have been included in the record.  Further, the AOJ readjudicated the claim in the November 2017 SSOC.  A remand is necessary, however, because additional pertinent evidence was submitted into the record following the SSOC and prior to the Board's certification and transfer of the issue to the Board.  Specifically, the record contains a November 2017 VA compensation examination report addressing left arm carpal tunnel syndrome (CTS).  This report is pertinent to the claim on appeal and was not addressed in the November 2017 SSOC.  A remand for readjudication of the claim is therefore necessary.  See 38 C.F.R. §§ 19.31, 20.1304(c) (2017).  

The TDIU claim for the period prior to July 30, 2014 must also be remanded because it is inextricably intertwined with the service connection claim for left hand/wrist disability, which has been pending on appeal with the TDIU claim since September 2009.  See Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001).

Accordingly, the case is REMANDED for the following action:

The service connection claim for left hand/wrist disability and the claim to a TDIU prior to July 30, 2014 should be readjudicated.  All evidence received since the November 2017 SSOC should be considered.  If any benefit sought remains denied, the Veteran and his representative should be provided another SSOC. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).   



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


